Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “softened” in claim 15 is a relative term which renders the claim indefinite. The term “softened” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al (JP 09-293518) in view of Sakai et al (JP 2006-016550).
	Regarding claim 1, Hoshi teaches a thin film electrolyte (abstract) wherein a thin film porous layer is covered by an ion conductive solid polymer layer (claim 1). 
	Hoshi does not explicitly teach the phase change layer as claimed. 
	Sakai teaches a porous film located between a positive electrode and a negative electrode. The porous film is taught to have excellent molding stability, strength, and has good continuous productivity (0009-0010). The porous film comprises a plasticizer and a lithium salt. The plasticizer has a melting point of at least 25ºC (0023-0024, 0047, and 0051). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the porous layer of Sakai with the electrolyte of Hoshi in order to provide a film having excellent molding stability, strength, and good continuous productivity. The layer of Sakai is considered to be the instantly claimed phase transformation layer. 
	Neither explicitly teach the successive layering as claimed. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to layer the membrane in any order depending upon the desired results. The function of each layer is known and an ordinarily skilled artisan would have recognized stacking successively as claimed without undue experimentation and with a reasonable expectation of success. 

	Regarding claim 3, Sakai teaches a porous film located between a positive electrode and a negative electrode. The porous film is taught to have excellent molding stability, strength, and has good continuous productivity (0009-0010). The porous film comprises a plasticizer and a lithium salt. The plasticizer has a melting point of at least 25ºC (0023-0024, 0047, and 0051). 
	Regarding claim 4, Sakai teaches the plasticizer to have a melting point of at least 25ºC and a boiling point of 140ºC (0025).
	Regarding claim 5, Sakai teaches the plasticizer to have ethylene carbonate as the main component (0027).
	Regarding claim 6, Hoshi teaches using as a lithium salt, fluoroalkyl sulfonic acid lithium salts such as CF3SO3Li, C4F9SO3Li, (CF3SO2)2NLi, LiBF4, LiPF6, LiClO4 and the like (0025). 
	Regarding claim 7, Hoshi and Sakai teach the invention as discussed above.
	Neither explicitly teaches the weight ratio as claimed.
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any weight ratio, such as the claimed ratio, depending upon the desired results. An ordinarily skilled artisan would have obtained an 
	Regarding claim 8, Hoshi teaches the thin film porous layer to be 10-100µm thick (0014-0015) and the porosity of the porous layer is 5-98% (0013). 
	Regarding claim 9, Hoshi teaches the ionically conductive solid polymer layer to comprise a solid polymer (0020).
	Regarding claim 10, Hoshi teaches the thickness of the solid polymer layer to be 0.01-50µm (0015). The solid polymer layer corresponds to the non-porous surface layer (0022). 
	Regarding claim 11, Hoshi teaches a solid cell comprising a positive electrode, a negative electrode, and a thin film electrolyte, uses as a negative electrode, a carbon-based material such as graphite or coke, and a low temperature firing polymer (0028, 0029, 0041). 
	Hoshi does not explicitly teach the plasticizer, phase change layer, or lithium salt as claimed. 
	Sakai teaches a porous film positioned between a positive and negative electrode (0023, 0024, 0047, and 0051). The porous film comprises a plasticizer and uses lithium salt as an electrolyte. The plasticizer has a melting point of at least 25ºC and a boiling point of 140ºC (0023, 0024, 0047, and 0051).  The porous film is taught to have excellent molding stability, strength, and has good continuous productivity (0009-0010).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the porous layer of Sakai with the electrolyte of 
	Regarding claim 12, Hoshi teaches a carbon-based material, such as coke and low-temperature firing polymer, to be used as the negative electrode. 
	Regarding claim 13, Hoshi and Sakai teach the invention as discussed above.
	Neither explicitly teaches the phase transformation layer being incorporated into the porous polymer sheet layer.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to incorporate the phase transformation layer into the porous sheet as both layers are taught to be utilized and an such an incorporation would have been readily apparent to an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success. 
	Regarding claim 14, Sakai teaches the plasticizer to have a melting point of at least 25ºC and a boiling point of 140ºC (0025).
	Neither Hoshi nor Sakai explicitly teach the activation temperature of the battery.
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to activae the battery at reasonable range depending upon the materials used and an ordinarily skilled artisan would have obtained an optimized activation temperature range without undue experimentation and with a reasonable expectation of success. 
	Regarding claim 15, Hoshi teaches the thing film porous layer and a solid polymer layer as discussed above. Sakai teaches the porous film as discussed above. 
	Neither explicitly teach the softened solid polymer layer as claimed. 
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize an additional polymer layer as needed depending upon the desired results without undue experimentation and with a reasonable expectation of success. 
	Regarding claim 16, Sakai teaches a porous film located between a positive electrode and a negative electrode. The porous film is taught to have excellent molding stability, strength, and has good continuous productivity (0009-0010). The porous film comprises a plasticizer and a lithium salt. The plasticizer has a melting point of at least 25ºC (0023-0024, 0047, and 0051). 
	Sakai does not explicitly teach the layered structure. 
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to layer it as opposed to mixing the components as such a means of producing a layer is extremely well known and an ordinarily skilled artisan would have been able to conceive of layering the components without undue experimentation and with a reasonable expectation of success.
	Regarding claim 17, Sakai teaches a porous film located between a positive electrode and a negative electrode. The porous film is taught to have excellent molding stability, strength, and has good continuous productivity (0009-0010). The porous film comprises a plasticizer and a lithium salt. The plasticizer has a melting point of at least 25ºC (0023-0024, 0047, and 0051). 
Sakai does not explicitly teach the layered structure. 
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to layer it as opposed to mixing the components as such a means of producing a layer is extremely well known and an ordinarily skilled artisan would have been able to conceive of layering the components without undue experimentation and with a reasonable expectation of success. The plasticizer is considered to be the first layer and the lithium salt is considered to be the second layer.
	Regarding claim 18, Sakai teaches a porous film located between a positive electrode and a negative electrode. The porous film is taught to have excellent molding stability, strength, and has good continuous productivity (0009-0010). The porous film comprises a plasticizer and a lithium salt. The plasticizer is taught to be liquid or solid at temperatures lower than 140 ºC. The plasticizer has a melting point of at least 25ºC (0023-0024, 0047, and 0051). 
	Sakai does not explicitly teach the concentration of the lithium salt.  
	However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any concentration of lithium salt, such as the claimed range, depending upon the desired results without undue experimentation and with a reasonable expectation of success. 
	Regarding claim 19, Hoshi teaches the porous polymer sheet to include polyethylene or polypropylene (0017). 

Conclusion







	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        February 24, 2022